Fourth Court of Appeals
                                San Antonio, Texas
                                    February 26, 2019

                                   No. 04-18-00973-CV

                 IN THE INTEREST OF A.M.S., ET AL., CHILDREN,

                From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017PA01328
                         Honorable Renée Yanta, Judge Presiding


                                      ORDER
      The appellant’s second motion for extension of time to file brief is hereby GRANTED.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of February, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court